--------------------------------------------------------------------------------

Exhibit 10.2


MODINE MANUFACTURING COMPANY



RELEASE AGREEMENT (“AGREEMENT”)


1.            General Release of Claims.



In exchange for the Severance Payment in Paragraph 8, I hereby release Modine
from, and covenant not to sue Modine with respect to, any and all claims I have
or may have against Modine.


2.            Claims to Which Release Applies.


This release applies both to claims that are now known or are later
discovered.   However, this release does not apply to any claims that may arise
after the date I execute this release.  This release does not apply to any
claims that may not be released under applicable law, including, but not limited
to any charge or complaint filed with any administrative agencies such as the
United States Equal Employment Opportunity Commission (“EEOC”).


3.            Claims Released Include Age Discrimination and Employment Claims.


The claims released include, but are not limited to (1) claims arising out of or
relating in any way to my employment with Modine or the conclusion of that
employment; (2) claims for wrongful discharge, breach of contract, harassment,
unlawful terms and conditions of employment, retaliation, defamation, invasion
of privacy, discrimination (including, but not limited to, discrimination on the
basis of age under the Age Discrimination in Employment Act, as amended (29
U.S.C. Section 621 et. seq.); Wisconsin Fair Employment Act, Wis. Stats.
§111.33, et seq.; Wis. Stats. § 101.11; 943.39; Title VII of the Civil Rights
Act of 1964, as amended; the Genetic Information Nondiscrimination Act; the
Americans With Disabilities Act, as amended; Section 1981 of U.S.C. Title 42;
National Labor Relations Act; Employee Retirement Income Security Act of 1974;
the Equal Pay Act; state or federal parental, family and medical leave acts;
invasion of privacy; the Uniformed Services Employment and Reemployment Rights
Act (USERRA), or any other local, state, or federal military and/or veterans
rights act, or any other claim based on veteran status; or arising under any
other local, state or federal statute, ordinance, regulation or order); and (3)
claims arising under any other federal, state or local law, regulation,
ordinance or order that regulates the employment relationship and/or employee
benefits.  Neither Modine’s signing of this release, nor any actions taken
toward compliance with its terms, constitutes Modine’s admission of any
liability to me other than under this release, or of any wrongdoing under any
federal, state or local laws.



--------------------------------------------------------------------------------


4.            Release Covers Claims Against Related Parties.


For purposes of this release the term “Modine” includes Modine Manufacturing
Company and any of its present, former and future owners, parents, affiliates
and subsidiaries, and its and their directors, officers, shareholders,
employees, agents, servants, representatives, predecessors, successors, assigns,
and retirement plan administrators and fiduciaries.  Therefore, the claims
released include claims I have against any such persons or entities, as of the
date of my execution of this Agreement.


5.            The Terms “Claims” and “Release” are Construed Broadly.


As used in this release, the term “claims” shall be construed broadly and shall
be read to include, for example, the terms “rights”, “causes of action (whether
arising in law or equity)”, “damages”, “demands”, “obligations”, “grievances”
and “liabilities” of any kind or character.  Similarly, the term “release” shall
be construed broadly and shall be read to include, for example, the terms
“discharge” and “waive.”


6.            Release Binding on Employee and Related Parties.


This release shall be binding upon me and my agents, attorneys, personal
representatives, executors, administrators, heirs, beneficiaries, successors and
assigns.


7.            Employee Rights and Protections.


Nothing in this Agreement, or any agreement or policy referenced in it, is
intended or interpreted to prohibit me: (a) from participating, cooperating or
providing information in an investigation by the EEOC or other government agency
or entity regarding any claim released in this Agreement, any of the terms and
conditions of this release or my employment with Modine, or as may be required
or permitted by law; (b) from seeking a judicial or administrative determination
regarding the validity of the waiver and release set forth in this Agreement or
from filing a charge or complaint with the EEOC or other government agency or
entity; or (c) from reporting possible violations of federal law or regulation
to any government agency or entity or making any disclosures that are protected
under the whistleblower provisions of federal law or regulation or otherwise
cooperating with any government inquiry without advance approval by or notice to
Modine.  Further, nothing in this Agreement shall be construed to prevent me
from communicating with any government agency regarding matters that are within
the agency’s jurisdiction.  Specifically, I may provide information to the
Securities and Exchange Commission regarding any possible securities law
violations, and recover an award from the Securities and Exchange Commission as
a result of my reporting such possible violations.  Modine’s acknowledgment of
this exception does not otherwise limit the scope of the waiver and release in
Paragraphs 2 – 6 of this Agreement; I do, however, waive any right to recover
damages or obtain any monetary or any other personal relief of any kind based on
(y) a charge filed with the EEOC or state or local EEO agency, or (z) any
lawsuit arising from such a charge.



--------------------------------------------------------------------------------

8.            Severance Payment.


I have executed this release in consideration of the benefits under the Modine
Salaried Employee Severance Plan (the “Severance Payment”), as further described
in the letter to which this Agreement is affixed (the “Letter”) accompanying
this Agreement.  I acknowledge that these benefits represent consideration in
addition to anything of value that I am otherwise entitled to receive from
Modine.  I further acknowledge that the benefits described in the Plan are
sufficient to support this release.


9.            Representations.


In connection with my decision to provide this release I acknowledge that I have
not relied on any verbal or written representations by Modine other than those
explicitly set forth in this Agreement itself.


10.          Opportunity to Consider this Release; Consultation with Attorney.


Because I am over 40 years of age, the Company hereby provides me with the
following disclosures to ensure that my release and waiver of claims arising
under the Age Discrimination in Employment Act (“ADEA”) is knowing and
voluntary.  The Company and I agree that this waiver and release does not apply
to any rights or claims that may arise under the ADEA after the Effective Date
of this Agreement.  I acknowledge that the consideration of the Severance
Payment given for my release under this Agreement is in addition to anything of
value to which I was already entitled.  By signing (and not revoking) this
Agreement, I am permanently giving up, surrendering, and waiving any claim that
the Company subjected me to unlawful discrimination or harassment, took any
other unlawful adverse action against me, or violated any other provision of law
in connection with my employment or termination from employment. I have read
this release and fully understand its terms.  I have been offered twenty-one
(21) days to consider its terms.  MODINE HEREBY RECOMMENDS AND I ACKNOWLEDGE
THAT I HAVE BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS RELEASE.


11.          Voluntary Agreement.


I have entered into this Agreement knowingly and voluntarily and understand that
its terms are binding on me.



--------------------------------------------------------------------------------

12.          Partial Invalidity of Release.


If any part of this Agreement is held to be unenforceable, invalid or void, then
the balance of this Agreement shall nonetheless remain in full force and effect
to the extent permitted by law.


13.          Return of Modine Property; Confidentiality.


  I have returned or will return to Modine any and all Modine property,
including all equipment, telephones, keycards, records, files, papers,
handbooks, Confidential Information (as defined below), computers and computer
equipment that I had in my possession in whatever form, including electronic
media.


During the course of my employment with Modine, I have had access to, received
and/or developed information that is confidential to Modine including, without
limitation, information pertaining to financial matters, budgets, strategic
plans, marketing, sales, customers, business plans, inventions, processes,
formulas, designs, supplies, products and employees (the “Confidential
Information”).  Confidential Information shall not include any information that
is in the public domain by means other than improper disclosure, but shall
include non-public compilations, combinations or analysis of otherwise public
information.  The restrictions set forth in this paragraph are in addition to
and not in lieu of any obligations I may have under the law with respect to
Modine’s Confidential Information, including any obligations I may owe under
Wis. Stat. § 134.90 or similar statutes governing trade secrets which may extend
beyond the contractual period restrictions herein.  I acknowledge and agree that
all Confidential Information was or is hereby assigned to and remains the
exclusive property of Modine.  I agree that I will maintain the Confidential
Information in strict confidence and not disclose it to any person or use it in
any way to harm Modine for a period of two (2) years following the end of my
employment unless specifically required by this Agreement, by law or by written
permission of Modine.


I further agree that I have not and will not, except as specifically noted
below, make known the negotiations leading to and contents or terms of this
Agreement except to my spouse, counsel or tax advisor or except as required by
law or as may be necessary in order to enforce this Agreement, and agree that if
disclosure is made to my spouse, counsel or tax advisor, they shall also be
bound by this confidentiality provision and I shall take all reasonable steps to
ensure that they comply with it.


14.          Headings.


The headings and subheadings in this Agreement are inserted for convenience and
reference only and are not to be used in construing this Agreement.



--------------------------------------------------------------------------------

15.          Applicable Law.


Wisconsin state law will apply in connection with any dispute or proceeding
concerning this Agreement.



16.          Suit in Violation of this Agreement - Loss of Benefits and Payment
of Costs.


If I bring an action against Modine in violation of this Agreement or if I bring
an action asking that this Agreement be declared invalid or unenforceable, I
agree that prior to the commencement of such an action I will tender back to
Modine all payments that I have received as consideration for my release under
this Agreement.  If my action is unsuccessful, I further agree that I will pay
all costs, expenses and reasonable attorneys’ fees incurred by Modine in its
successful defense against the action.  However, the previous two sentences
shall not be applicable to an action, if I bring it, challenging the validity of
this Agreement under the Age Discrimination in Employment Act (which I may do
without penalty under this release).  I acknowledge and understand that all
remaining benefits to be provided to me as consideration for this Agreement will
permanently cease as of the date such action is instituted.


17.          No Further Employment.



By executing this Agreement and accepting the Severance Payment, I agree not to
seek further employment with Modine, directly or indirectly through another
entity, including but not limited to a temporary employment agency or
independent contractor.


18.          Non-disparagement.


I agree that I will not make disparaging remarks about Modine or its products,
practices, or conduct (including personnel practices), provided, however, that I
may give truthful testimony about such matters if properly subpoenaed to do so
or requested to do so by a government agency.


19.          Preservation of Rights under Benefit Plans and Indemnities.


This Agreement shall not adversely affect my rights to receive any benefit that
I am otherwise entitled to receive under any of Modine’s qualified and
nonqualified benefit plans, or any rights I may have to indemnification under
Modine’s officers and directors’ insurance coverage, Modine’s Articles of
Incorporation or Bylaws or any expressly written indemnity agreement between
Modine and me.


20.          7 Day Revocation Period.


I understand that I have a period of seven calendar days following the date I
deliver a signed copy of this Agreement to Modine Manufacturing Company, Attn:
Brian J. Agen, 1500 DeKoven Avenue, Racine, Wisconsin 53403 to revoke this
Agreement by giving written notice to that person.  This Agreement and my
entitlement to the Severance Payment described in the Letter will be binding and
effective upon the expiration of this seven day period if I do not revoke, but
not before.



--------------------------------------------------------------------------------

21.          Total Amount of Severance Payments.


I understand that the Severance Payment and all other benefits payable to me in
connection with this Agreement have been designed to qualify as a "separation
pay plan" that is exempt from certain federal tax laws that govern the payment
of non-qualified, deferred compensation.  I further understand that, because of
this, the total amount of severance payments that I receive, as described in the
Letter, will not be greater than two times the lower of the following two
amounts: (1) my annualized compensation for the year prior to the year of my
termination (as determined by Modine under Treasury Regulation
1.409A-1(b)(9)(iii)) or (2) the dollar limitation set by the Internal Revenue
Service under Internal Revenue Code section 401(a)(17) for the calendar year of
my termination ($260,000 in 2014).  In addition, I further understand that,
except for possibly COBRA coverage, no severance payment or benefit due to me in
connection with this Agreement will, under any circumstances, be provided after
December 31 of the second calendar year after the year of my termination.  I
understand that any future employment and income tax consequences (including
related penalties and interest) on payments or consideration received under this
Agreement are my responsibility and will not provide a basis to set aside or in
any way alter this release.


22.          Cooperation with Government Agencies.


Nothing in this Agreement, including but not limited to the provisions in
Sections 2, 3, 4, 5, 6, 13, and 18 above, (a) limits or affects my right to
challenge the validity of this Agreement, including a challenge under the Age
Discrimination in Employment Act of 1967, as amended; (b) interferes with my
right and obligations to give truthful testimony under oath; or (c) precludes me
from participating in an investigation, filing a charge, or otherwise
communicating with the Equal Employment Opportunity or other state or federal
agencies responsible for enforcing anti-discrimination laws.  That
notwithstanding, by signing below, I agree and acknowledge that I do, however,
waive any right to recover damages or obtain individual relief that might
otherwise result from the filing of any such charge.


23.          Entire Agreement.


Unless otherwise stated in this Agreement, I acknowledge that I have not relied
on any verbal or written representations by any Company representative other
than those explicitly set forth in this Agreement.  This Agreement sets forth
the entire agreement between the Company and me and completely supersedes any
prior agreements, oral statements or understandings concerning the termination
of my employment and any benefits I might receive following that termination. 
This Agreement does not supersede my obligations and the Company's rights under
any confidentiality, intellectual property, or any other restrictive covenant I
may have signed with the Company.  I agree that I am not entitled to any other
severance, benefits, vacation accrual, bonus, commission or other payments of
any kinds from the Company, except those described in this Agreement or in the
Letter accompanying this Agreement.



--------------------------------------------------------------------------------

EXECUTED THIS ___ DAY OF __________, 2019.


 
 
Employee's Signature
 






Employee’s Name:
 
(please print)





--------------------------------------------------------------------------------



Received by:


 
 
Modine Manufacturing Company
1500 DeKoven Avenue
Racine WI 53403
 




Name:
 
 
Date:
 
 
Title:
 
 
 
 
 






--------------------------------------------------------------------------------

